In the United States Court of Federal Claims
                                     No. 20-802C
                                (Filed: March 1, 2022)
***************************************
JUST IN TIME STAFFING, INC.,          *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                       ORDER
      The Court is in receipt of the parties’ joint motion to voluntarily dismiss
pursuant to Rule 41(a). See Motion (ECF 33). The Court GRANTS the motion and,
accordingly, the case is dismissed with prejudice with each party to bear its own costs,
attorney fees and expenses. The Clerk is directed to enter judgment.


      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge